ICJ_116_ArmedActivities_COD_UGA_2002-11-07_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 7 NOVEMBER 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 7 NOVEMBRE 2002
Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Uganda),
Order of 7 November 2002, I. C.J. Reports 2002, p. 604

Mode officiel de citation:

Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda),
ordonnance du 7 novembre 2002, C.LJ. Recueil 2002, p. 604

 

Sales number
ISSN 0074-4441 N° de vente: 853
ISBN 92-1-070959-4

 

 

 
7 NOVEMBER 2002

ORDER

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO ». UGANDA)

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

7 NOVEMBRE 2002

ORDONNANCE
604

INTERNATIONAL COURT OF JUSTICE

2002 YEAR 2002
7 November
Genera! List
No. 116 7 November 2002

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges RANJEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS,
PARRA-ARANGUREN, KOOIMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraph 3, of the Rules of Court,

Having regard to the Order of 29 November 2001, whereby the Court
ruled on the admissibility of the counter-claims presented by the Repub-
lic of Uganda in its Counter-Memorial, directed the Democratic Repub-
lic of the Congo to submit a Reply and the Republic of Uganda to
submit a Rejoinder relating to the claims of both Parties in the current
proceedings, and fixed 29 May 2002 and 29 November 2002 as the
respective time-limits for the filing of those pleadings,

Having regard to the Reply of the Democratic Republic of the Congo,
which was filed within the time-limit thus fixed;

4
605 ARMED ACTIVITIES (ORDER 7 XI 02)

Whereas, by two letters dated 21 October 2002 and received in the
Registry on the same day by facsimile, the Agent of the Republic of
Uganda asked the Court to extend by seven days the time-limit for the
filing of the Rejoinder, and indicated the reasons for that request; and
whereas, on receipt of those letters, the Deputy-Registrar, referring to
Article 44, paragraph 3, of the Rules of Court, transmitted a copy thereof
to the Agent of the Democratic Republic of the Congo;

Whereas, by a letter dated 29 October 2002 and received in the Regis-
try on 30 October 2002, the Agent of the Democratic Republic of the
Congo indicated that his Government did not object to the extension of
the time-limit requested by the Republic of Uganda;

Taking account of the reasons given by the Republic of Uganda and of
the agreement of the Parties,

Extends to 6 December 2002 the time-limit for the filing of the Rejoin-
der of the Republic of Uganda; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this seventh day of November, two thou-
sand and two, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Demo-
cratic Republic of the Congo and the Government of the Republic of
Uganda, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070959-4
